Order Supreme Court, New York County (Bernard J. Fried, J), entered July 18, 2008, which granted defendant City’s motion for summary judgment dismissing the first cause of action and granted the other defendants’ cross motion to dismiss the entire complaint against the Amherst defendants, unanimously affirmed, without costs.
On a prior order (39 AD3d 204 [2007], lv dismissed 10 NY3d 800 [2008]), we dismissed the second through seventh causes of action against the City and the entire complaint against defendant S.J. Rehab, under the statute of limitations. That ruling constituted law of the case, precluding plaintiff from raising the issue on the present appeal (see Clark Constr Corp. v BLF Realty Holding Corp., 54 AD3d 604 [2008]; J-Mar Serv. Ctr., Inc. v Mahoney, Connor & Hussey, 45 AD3d 809 [2007]), and plaintiff even conceded as much. Concur—Tom, J.P., Andrias, Saxe, Moskowitz and DeGrasse, JJ.